Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/22 has been entered.

Claim Rejections - 35 USC § 103
Claims 11, 13-15, 17-19, 21-23, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (U.S. PG Pub. No. 2015/0192229) in view of Liang (Liang, S.T, Zhang, H-L., Luo, M.-T., Luo, K.-J., Li, P., Xu, H-B., Zhang, Y., “Colour performance investigation of a Cr2O3 green pigment prepared via the thermal decomposition of CrOOH”, Ceramics International, 2014, 40, 4367-4373) and Son (U.S. PG Pub. No. 2008/0257461).
In paragraph 23 Goto discloses a tubular threaded joint having a solid lubricant coating formed on the contact surface of at least one of a pin and a box, as recited in claim 11. In paragraph 74 Goto discloses that the solid lubricating coating can comprise a resin, as recited in claim 11, and a solid lubricant powder (lubricating particles), also 
In paragraph 83 Goto discloses that the resin can be various types recited in claims 14-15 and 17-18. In paragraph 78 Goto discloses that the solid lubricant can be various types recited in claims 19-20, 22-23, and 25-27. In paragraph 88 Goto discloses that the coating can be formed by applying the coating composition to a preheated substrate and solidifying the coating, meeting the method limitations of claim 28. In paragraph 114 Goto discloses that the surface can undergo a preparatory treatment including electroplating with a metal such has zinc, as recited in claim 29, and in paragraph 150 Goto discloses a method where the surface is roughened by Ni strike plating followed by Cu-Sn-Zn alloy plating, which Goto discloses in paragraph 122 is carried out via electroplating; the preparatory treatment of paragraph 150 of Goto therefore meets the limitations of claims 29-30. 
The differences between Goto and the currently presented claims are:
i) Goto discloses in paragraph 80 that the coating can comprise a chromium pigment as an anticorrosive agent, but does not specifically disclose Cr2O3.
ii) Goto does not specifically disclose coating compositions comprising the resin and solid lubricant in amounts within the ranges recited in claim 13. 
With respect to i), Liang discloses on page 4367 that Cr2O3, as recited in claim 11, is a desirable pigment due to high thermal stability, migration resistance, and light 2O3 pigments which overcome the chromatic disadvantages discussed on page 4367.  Son discloses in paragraph 72 that Cr2O3 improves corrosion resistance in steel. It is noted that Goto discloses in paragraph 1 that the threaded joint is for steel pipes. It would have been obvious to one of ordinary skill in the art to use the Cr2O3 pigment of Liang as the anticorrosive corrosion pigment in the coating of Goto, since Liang teaches that the Cr2O3 pigments have various advantages, and Son teaches that it reduces corrosion of steel.
With respect to ii), in paragraphs 74 and 92 Goto discloses that varying the contents of the components affects the hardness of the coating composition. In particular, Goto discloses in paragraph 92 that coatings with higher hardness are formed by increasing the concentration of the solid lubricant particles (which also implies a decrease in the concentration of the resin). It is therefore the examiner’s position that the concentration of solid lubricant particles and resin are result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It therefore would have been within the scope of ordinary skill in the art to optimize the concentrations of solid lubricant and resin in the composition of Goto to arrive at amounts recited in claim 13, in order to obtain coatings having the desired hardness. Furthermore, as discussed above, Goto discloses an anticorrosive agent concentration encompassing the range recited in claim 13. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
	In light of the above, claims 11, 13-15, 17-19, 21-23, and 25-30 are rendered obvious by Goto in view of Liang and Son.

Response to Arguments
Applicant's arguments filed 1/5/22 have been fully considered but they are not persuasive. Applicant argues that the claims have been amended to recite a Cr2O3 concentration of 5.0 to 19.2% by weight, and that this range is not taught by Goto or Son. However, as discussed in the rejection, Goto discloses that the chromium pigment (anticorrosive agent) is present in an amount of up to 20% by weight, encompassing the ranges recited in the amended claims. “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Applicant reiterates their previous argument that Son is non-analogous art and the examiner maintains the position taken in the previous office action. 
Applicant argues that the corrosion resistance taught by Son is accomplished by Cr2O3 being present in the steel as chrome rather than as a component in a resin coating.  It is noted that the rejection now also cites Liang, which specifically teaches that Cr2O3 is a chromium pigment having various advantages. Goto desires the resin coating to comprise an anticorrosive agent which can be a chromium pigment. Liang discloses that Cr2O3 is an advantageous chromium pigment. Son provides further teaching that Cr2O3 has anticorrosive properties. One of ordinary skill in the art therefore 2O3 as the chromium pigment of Goto, and would have had a reasonable expectation of success in doing so.
Finally, applicant argues that the claimed threaded connection comprising the claimed lubricant layer provides unexpectedly superior results, and points to the data supplied in the specification. In order to successfully rebut a prima facie case of obviousness, applicant must demonstrate unexpected results commensurate in scope with the claims. In this case, the inventive examples use lubricant layers comprising specific results and solid lubricants, while claim 11 allows for any amount of any resin and any amount of any solid lubricant, and the dependent claims still recite broad classes and concentrations of resins and solid lubricants. Applicant has not demonstrated that superior results would be maintained across the full scope of the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771